Citation Nr: 0502396	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-06 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel




INTRODUCTION

The veteran had verified active service with the Recognized 
Guerrilla and Regular Philippine Army from July 1944 to July 
1945.  He died in January 1994.  The appellant is advancing 
her claim as the veteran's widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2002, a statement 
of the case was issued in December 2002, and a substantive 
appeal was received in January 2003.  The Board therefore has 
appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002). 

The appellant requested a Board hearing at the RO and a 
hearing was scheduled for September 2004.  However, the 
appellant sent written communication received in August 2004 
in which she requested the "hearing officers" consider the 
evidence without her presence.  In any event, she failed to 
appear at the hearing on the scheduled date.    


FINDINGS OF FACT

1.  The veteran died in January 1994; the death certificate 
lists the cause of death as cardio-pulmonary arrest due to 
severe cerebral hypoxia.

2.  At the time of the veteran's death, service connection 
had not been established for any disability.  

3.  A disorder associated with the veteran's death was not 
manifested during his active duty service or for many years 
thereafter. 

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

5.  The appellant's claim was received in May 2001.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2004).
 
2.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a July 2001 RO 
letter, the February 2002 rating decision, and the December 
2002 statement of the case have collectively informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
July 2001 letter, the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist her in July 2001, prior to the RO's decision to deny 
the claim in February 2002 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely. 
  
Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes a Philippine Army affidavit 
indicating the veteran's medical condition just prior to 
discharge, post-service private medical records, the 
veteran's death certificate, and various communications from 
the appellant.  In the appellant's notice of disagreement she 
indicated that she had no other evidence to submit.  The 
Board finds that the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4).   Under these circumstances 
of this particular case, no further action is necessary to 
assist the appellant with her claim.

Criteria and Analysis

Service Connection for the Cause of the Veteran's Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular 
disease, brain hemorrhage and brain thrombosis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran died in January 1994.  At the time of the 
veteran's death, no claim had been filed for entitlement to 
service connection for any disability nor had service 
connection otherwise been established for any disability.

The appellant claims that the veteran's death was caused by 
his service simply because of the hardships that he endured 
while in the war.  The Board acknowledges the veteran's 
faithful service during war; however, the appellant is not 
qualified to provide an opinion as to the medical cause of 
the veteran's death.  Medical diagnoses and opinions as to 
medical etiology require diagnostic skills and must be made 
by trained medical personnel.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

The Affidavit for Philippine Army Personnel recorded just 
before discharge reflected that the veteran had not received 
any wounds or illnesses during service.  The first indication 
of the veteran's illness in the record is in January 1994, 
almost 50 years after service.  The treatment records from 
Aurora General Hospital revealed that the veteran was 
admitted in the hospital one day before his death and that he 
died of cardio-pulmonary arrest secondary to severe hypoxia.  
The certificate of death from the Republic of the Philippines 
confirmed that the cause of death was cardio-pulmonary arrest 
with the antecedent cause of severe cerebral hypoxia which 
lasted one day.  There is no evidence suggesting that any 
disorder associated with the veteran's death was manifested 
during service, within a presumption period, or for many 
years after service.  There is no competent medical evidence 
of a relationship between the veteran's death and his active 
service.  

Based on the record the Board is compelled to find that the 
preponderance of the evidence is against the appellant's 
claim that the veteran's active duty service substantially or 
materially contributed to the cause of his death.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable 
determination.  

Entitlement to Accrued Benefits

According to 38 U.S.C.A. § 5121(c) "[a]pplications for 
accrued benefits must be filed within one year after the date 
of death."  The veteran died in January 1994.  The appellant 
did not file her claim for accrued benefits until May 2001, 
more than seven years after the veteran's death.  Clearly, 
the appellant's May 2001 application for accrued benefits was 
not filed within one year of her spouse's death.  The law and 
not the evidence is dispositive on this issue, therefore, the 
claim must be denied as a matter of law.  See, Cacalda v. 
Brown, 9 Vet. App. 261, 265 (1996); and Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

The appeal is denied as to both issues.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


